Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, 5, 7-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2015/0069268 (Schoenborn) in view of NPL: Micro XY stages with spider leg actuators for 2 dimensional optical scanning by Kwon et al. published in 2005 (Kwon) (Cited in an IDS filed on 9/30/2020).
Regarding claim 1, Schoenborn discloses an optical scanning microscope (Figure 3) for inducing optical emission in a sample (element 2) using a laser illumination system operable to provide excitation radiation (element 120 illuminates the sample with excitation light A, for inducing fluorescence or optical emission, see paragraph [0117])), the microscope comprising: 
an objective (elements 109/105 can be a microscope objective, see paragraph [0117]) configured to focus the excitation radiation (element 106 focuses the excitation radiation A), such that the illumination system and the objective are operable together to provide the excitation radiation in a focal volume to cause emission of emission radiation from the sample in the focal volume (element 120/109 are used together to provide excitation radiation to a focal volume, see paragraph [0141]); and 
an objective scanner (see paragraph [0109] discloses that the optical unit element 103 is moveable or scannable, meaning it is moveable in the X, Y and Z directions) where the scanner is operable to scan the objective in two dimensions transverse with respect to the objective's optical axis so as to scan the emitting focal volume in corresponding dimensions (see paragraph [0109] discloses that the optical unit is movable in the X/Y direction which is transverse with respect to the optical axis, see figure 3).  
Schoenborn does not disclose that the objective scanner comprises a kinematic flexure mechanism.
Kwon discloses an XY stage for a microlens (see figure 1, XY stage for scanning a lens, see figure 1 stage with lens) comprising a kinematic flexure mechanism (see figures 1b/1c shows a flexible structure that moves by a pair of actuators).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the XY objective scanner of Schoenborn with the kinematic flexure mechanism of Kwon in order to increase the accuracy in positioning the objective lens in the XY direction.
Regarding claim 2, Schoenborn in view of Kwon discloses the optical scanning microscope of claim 1, wherein Kwon further discloses that the kinematic flexure mechanism (Figure 1a) is configured to kinematically decouple actuators respectively corresponding to the two dimensions (See page 469, discloses pair of actuators and second paragraph discloses that the XY stage is decoupled in two driving directions).  
Regarding claim 4, Schoenborn in view of Kwon discloses the optical scanning microscope of claim 1, Kwon further discloses wherein the kinematic flexure mechanism (See figure 1b) comprises a rigid exterior frame (see “rigid bar” that are exterior) surrounding, in a plane of the two dimensions, interior beam flexures (see stage suspension springs that are interior) that support the objective or lens (element “stage with lens”).  
Regarding claim 5, Schoenborn in view of Kwon discloses the optical scanning microscope of claim 4, wherein Kwon further discloses the interior beam flexures are actuated through holes in the rigid exterior frame (See combs that internally actuate the interior springs).  
Regarding claim 7, Schoenborn in view of Kwon discloses the optical scanning microscope of claim 1, Kwon further discloses wherein the objective scanner (Figure 1a) is operable to scan the objective in a plane perpendicular to the objective's optical axis so as to scan the emitting focal volume in a corresponding sample plane (element XY stage scans lens element in a plane perpendicular to the optical axis and the light is scanned to emit a volume in the sample plane which is above the XY stage).  
Regarding claim 8, Schoenborn in view of Kwon discloses the optical scanning microscope of claim 1, further Schoenborn discloses a detector (element 121) operable to detect the emission radiation from the scanned focal volume (element 121 detects the emission radiation from the scanned volume of the object element 2) and an image module configured to construct an image corresponding to the scan by the focal volume, based on the detected emission radiation (see paragraph [0044] discloses that the detector module is integrated to produce an image).  
Regarding claim 9, Schoenborn in view of Kwon discloses the optical scanning microscope of claim 1, Schoenborn discloses wherein the objective comprises an optical element configured to focus the excitation radiation to a point without spherical aberration (See figure 3element 106 focuses the excitation radiation to a point).  
Regarding claim 10, Schoenborn in view of Kwon discloses the optical scanning microscope of claim 1, wherein Schoenborn further discloses that the objective comprises one or more optical element selected from the group of optical elements consisting of: aspheric lens (see paragraph [0052]), axicon and aspheric mirror.  
Regarding claim 11,  Schoenborn in view of Kwon discloses the optical scanning microscope of claim 1, wherein Schoenborn discloses that the objective comprises a single optical element (see figure 3, element 106).  
Regarding claim 12, Schoenborn in view of Kwon discloses the optical scanning microscope of claim 1, wherein Schoenborn further discloses that the objective comprises a plurality of optical elements distributed perpendicular to the objective's optical axis (see elements 106 and 109).  
Regarding 13, Schoenborn in view of Kwon discloses the optical scanning microscope of claim 1, wherein Schoenborn discloses the illumination system is arranged with the objective to provide excitation radiation on-axis to the objective (element 120 is arranged with objective lens element 106 and provides excitation radiation on axis to element 106).  
Regarding claim 14, Schoenborn in view Kwon discloses the optical scanning microscope of claim 1, wherein Schoenborn discloses the illumination system is arranged with the objective to provide diverging excitation radiation to the objective (See figure 3, element 120 provides divergent light to the objective element 106).  
Regarding claim 16, Schoenborn in view of Kwon discloses the optical scanning microscope of claim 1, wherein Schoenborn further discloses that the illumination system (element 120) is configured to overfill the objective's aperture with excitation radiation (element 120 provides divergent excitation radiation to element 106 which overfills the objective’s aperture).  
Regarding claim 16, Schoenborn in view of Kwon discloses the optical scanning microscope of claim 1, wherein Schoenborn discloses the objective scanner is operable to scan the objective in a Lissajous pattern (see paragraph [0145]).  
Regarding claim 17, Schoenborn in view of Kwon discloses the optical scanning microscope of claim 1, comprising collection optics arranged to collect the emission radiation emitted along the optical axis of the objective (element 109 is a collection optics to collect the emission radiation along the optical axis of element 103).  
Regarding claim 18, Schoenborn in view of Kwon discloses the optical scanning microscope of claim 1, Schoenborn further discloses collection optics arranged to collect the emission radiation via the objective (element 106 also collects emission radiation).  
Regarding claim 19, Schoenborn in view of Kwon discloses the optical scanning microscope of claim 1, Schoenborn further discloses a pinhole confocal with the focal volume and wherein the illumination system and the objective are operable together to provide the excitation radiation in the focal volume to cause single-photon emission of emission radiation from the sample in the focal volume (see paragraph [0005] discloses a pinhole and discloses single photon fluorescence microscopy, see paragraph [0056]).  
Regarding claim 20, Schoenborn in view of Kwon discloses the optical scanning microscope of claim 1, for inducing non-linear optical emission in a sample using a pulsed laser illumination system operable to provide the excitation radiation (see paragraph [0027] discloses a pulse laser), wherein the illumination system and the objective are operable5Preliminary AmendmentU.S. Patent Application P4766.10001US01together to provide the excitation radiation in the focal volume at sufficient intensity to cause non-linear emission of emission radiation from the sample in the focal volume (see paragraph [0005] discloses multiphoton microscopy which is used to generate non-linear optical effects).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenborn in view of Kwon further in view of NPL”A One piece 3D printed flexure translation stage for open source microscopy” by Sharkey et al., published 2016 (Sharkey).
Regarding claim 3, Schoenborn in view of Kwon discloses the optical scanning microscope of claim 1, but does not discloses that the kinematic flexure mechanism is a unitary 3D-printed member.  
Flexure translation stages can be conventionally 3D printed (see abstract of Sharkey).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention as disclosed by Schoenborn and Kwon with the invention as disclosed by Sharkey in order to decrease manufacturing costs and reduce the time it takes to produce the kinematic flexure by using 3D printing instead of using complicated and expensive photolithography process.



Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenborn in view of Kwon further in view US 2007/0242916 (Said).
Regarding claim 6, Schoenborn in view of Kwon discloses the optical scanning microscope of claim 1, but does not disclose an optical position sensor integrated into the kinematic flexure mechanism.  
Said discloses a conventional translation stage with flexure including an optical position sensor embedded in the stage (see paragraph [0017] and paragraph [0046]). 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the inventio as disclosed by Schoenborn and Kwon with the invention as disclosed by Said to include an embedded optical position sensor in order to increase accuracy in positioning the XY stage to position the lens element.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US6,239,924: discloses a kinematic lens mount
NPL Integration of a micron lens on a micro xy stage by Kim et al.: See figure 1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/Primary Examiner, Art Unit 2896